          Case 5:20-cv-01295-SM Document 5 Filed 05/13/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


CAROL LEE OWINGS,                               )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )      Case No. CIV-20-01295-PRW
                                                 )
ANDREW M. SAUL, Commissioner of                 )
Social Security                                  )
                                                 )
              Defendant.                         )


                                         ORDER

       On February 5, 2021, United States Magistrate Judge Suzanne Mitchell issued a

Report and Recommendation (Dkt. 4) in this action, recommending that Plaintiff’s

application to proceed in forma pauperis (Dkt. 2) be denied for failure to file any

supplement to the application pursuant to the Court’s December 29, 2020 order.

Specifically, on December 29, 2020, the Court ordered Plaintiff to supplement her IFP

application and provide complete financial information about her monthly income and

expenses, by January 12, 2021. To date, Plaintiff has neither done so nor given any reason

for failing to comply with the Court’s order.

       Accordingly, the Magistrate Judge further recommends that the action be dismissed

without prejudice to refiling unless the Plaintiff pays the full $402.00 filing fee within

twenty-one (21) days of any order adopting the Report and Recommendation.

       Plaintiff was advised that she had a right to object to the Report and

Recommendation by February 19, 2021, and that failure to make a timely objection would

                                                1
             Case 5:20-cv-01295-SM Document 5 Filed 05/13/21 Page 2 of 2




waive any right to appellate review of the in forma pauperis issue. No objections have been

filed as of this date. Having failed to object, Plaintiff has waived her right to appellate

review of the factual and legal issues addressed in the Report and Recommendation

(Dkt. 4). 1 Upon review, the Court:

       (1)      ADOPTS in full the Report and Recommendation (Dkt. 4) issued by the
                Magistrate Judge on February 5, 2021;

       (2)      DENIES Plaintiff’s Application to Proceed in District Court Without
                Prepaying Fees or Costs (Dkt. 2); and

       (3)      DIRECTS Plaintiff to pay the filing fee within twenty-one (21) days of this
                Order—i.e., on or before Thursday, June 3, 2021—or else have her action
                dismissed without prejudice to refiling.


       IT IS SO ORDERED this 13th day of May 2021.




1
  United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th Cir. 1996);
Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); cf. 28 U.S.C. § 636(b)(1)
(requiring a district judge to “make a de novo determination of those portions of the report
or specified proposed findings or recommendations to which objection is made” but
otherwise permitting a district judge to review the report and recommendations under any
standard it deems appropriate).

                                              2
